Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on July 20, 2022. Claims 1-20 were pending in the Application. Claims 1, 3, 5, 7, 9-16, and 18-20 are amended. No new claims have been added. No claims have been canceled. Claims 1, 11, and 18 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1, 11, and 18. Thus claims 1-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Claim Objections


Claim 1 is objected to because of the following informalities: “providing, …, wherein the travel provider system to integrates the payment integration data …” should read “providing, …, wherein the travel provider system to integrate the payment integration data …”  or should read “providing, …, wherein the travel provider system integrates the payment integration data …” Additionally, similar language is recited in claims 11 and 18.




Response to Arguments





















In the context of 35 U.S.C. § 101, Applicant asserts that the pending claims fully comply with the requirements of 35 U.S.C. § 101. Applicant states that the claims are statutory as they “do not recite a mental process”, “[are integrated] into a practical application” and satisfy the “Significantly More Test”. The Examiner, however, respectfully disagrees. 
Initially, the Examiner would like to point out the claims were grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” and not a “mental process” as Applicant alleges (see Non-Final Rejection, section 14, dated 4/21/22). Further, the claims are directed to a “non-technical problem.” For example, specification, [0001], recites “… implementing a payment integration process.” As another example, specification, [0003], recites “… if a travel customer books travel with a travel agent in person, unless the travel agency is equipped with electronic payment capture devices (i.e., credit card readers, etc.), the payment information (e.g., a credit card number) may still be fraudulent. As such, for these conventional payment channels for travel reservations, the payments submitted through such channels may be considered unsecure”; and specification, [0006], recites “Whenever travel merchants … accept payment, they need to be sure that the data is consistent and that they are able to provide all necessary information (e.g., the code, etc.) that they might require for the eventual accounting reconciliation purpose.” Again, the claimed solution is directed to the abstract idea of “payment integration,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
With respect to practical application, the additional elements of “a computing apparatus”, “one or more processors”, “a memory device”, “a data communication interface”, “a payment integration server”, “a travel provider system”, “a reservation system”, “a payment gateway”, and “a non-transitory computer storage medium” represent the use of a computer as a tool to perform the abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating and/or implementing the acts of “payment integration.” The claims are not directed to improving computers or related technologies, but the business of travel in regards to improving a method for implementing a payment integration process by associating a payment identification and a travel record identification that validate and/or authenticate a travel customer. 
Finally, Examiner notes the basis of the rejection is not BASCOM, but Alice, by applying the 2019 PEG subject matter eligibility analysis and flowchart according to MPEP § 2106. And, based on this standard, the claims are non-statutory, and correctly rejected under 35 U.S.C. § 101.

Claim Interpretation – No Patentable Weight
In regards to claim 1, the claim is directed to a computing apparatus, which comprises “one or more processors”, “at least one memory device”, and “a data communications interface.” The limitation “obtaining … a payment gateway utilizing the payment identification;” is directed to the “payment gateway”; the limitation “obtaining travel records… the reservation system processed the travel record identification” is directed to the “reservation system”; and the limitation “providing … the travel provider system integrates …”, is directed to the “travel provider system.” The “payment gateway,” the “reservation system,” and the “travel provider system” are not part of the computing apparatus of claim 1, therefore, claim 1 does not have patentable weight. See MPEP § 2103 (I) (C).
In regards to claim 11, the claim is directed to a computer-implemented method with the limitations being performed by “one or more processors.” The limitation “obtaining … a payment gateway utilizing the payment identification;” is directed to the “payment gateway”; the limitation “obtaining … the reservation system processed the travel record identification” is directed to the “reservation system”; and the limitation “providing … the travel provider system integrates …”, is directed to the “travel provider system.” The “payment gateway,” the “reservation system,” and the “travel provider system” are not part of the “one or more processors” of claim 11, therefore, claim 11 does not have patentable weight. Additionally, similar language is recited in claim 18 for the “one or more processors” of the non-transitory computer storage medium. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.







Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to “a computing apparatus;” claims 11-17 are directed to “a computer-implemented method;” and claims 18-20 are directed to “a non-transitory computer storage medium.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of “payment integration” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 11 recites the method steps of “receiving, …, a payment integration request associated with a travel record …, wherein the payment integration request includes a payment identification associated with a travel record identification; obtaining, …, payment transaction data associated with the travel record identification … utilizing the payment identification; obtaining, …, travel records data associated with the travel record identification from …, wherein … processed the travel record identification; performing, …, a validity check of the travel record identification and the payment identification by determining that an authorization associated with the payment transaction data is valid based on an authorization time stamp associated with the travel record identification; performing, …, a sanity check of the payment transaction data and the travel record data by comparing the payment identification and the travel record identification for a match; generating, …, payment integration data based on integrating the results of the validity check of the travel record identification and the payment identification and the results of the sanity check of the payment transaction data and the travel record data; and providing, …, the payment integration data and payment integration instructions, wherein … to integrates the payment integration data into the travel record based on the payment integration instructions.” Accordingly, claim 11, as well as claims 1-10 and 12-20, recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “a computing apparatus”, “one or more processors”, “a memory device”, “a data communication interface”, “a payment integration server”, “a travel provider system”, “a reservation system”, “a payment gateway”, and “a non-transitory computer storage medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating and/or implementing the acts of “payment integration.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “payment integration” using computer technology (e.g., “a computing apparatus”, “a memory device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-10, which depend from claim 1, similarly dependent claims 12-17, which depend from claim 11, and dependent claims 19-20, which depend from claim 18, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “payment integration” of the independent claims. The dependent claims do recite additional elements of “a payment integration database” and “a payment instrument” when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-10, 12-17, and 19-20 further use a computer performing functions that correspond to automating and/or implementing the acts of “payment integration.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “payment integration.” 
Hence, claims 1-20 are not patent eligible.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN R CHISM/Examiner, Art Unit 3692

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692